Citation Nr: 1440749	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-23 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to August 1963.

The Board notes these claims have so far been processed as claims to reopen claims previously denied in a September 2002 rating decision.  However, review of the file reflects the Veteran filed a timely notice of disagreement (NOD) in November 2002, however no statement of the case was issued based on that NOD.  Due to the Veteran's timely NOD, the September 2002 rating decision never became final.  Accordingly, the Board finds the rating decision on appeal is the decision from September 2002, and the period on appeal dates back to the Veteran's initial July 2002 claim.  

Therefore, this appeal comes to the Board of Veterans' Appeals (Board) from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The VBMS system includes additional evidence, including audio testing conducted by the Navy as the Veteran's civilian employer, that has not been initially considered by the RO.  However, the file includes an April 2014 written statement from the Veteran and his representative waiving RO consideration of any additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly, the Board finds appellate consideration may proceed without any prejudice to the Veteran.

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not begin during, or was otherwise caused by, his active service.

2.  The Veteran's current tinnitus did not begin during, or was otherwise caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Medical records, including the report from the July 2009 VA examination, reflect the Veteran currently has tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  Additionally, the Veteran served as a welder during active service and was exposed to loud noises, including arms and cannon fire and machinery noise.  Therefore, the primary question on appeal is whether his currently diagnosed bilateral hearing loss and tinnitus began during, or were otherwise caused by, his noise exposure during active service.

Throughout the period on appeal, the Veteran has asserted he was exposed to very loud noises during active service.  He also described several decades of post-service employment as a civilian for the Navy in metal trades, where he describes "continuing the loud noises" in "high noise environment."  

As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current hearing loss from military service in the 1950s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Additionally, the Board notes the Veteran has not attributed his current hearing loss and tinnitus solely to his active service, but has also consistently described his long period of post-service employment in a high noise environment.  

The Veteran's service treatment records were reviewed, but do not reflect he made any complaint of, nor sought any treatment for, any hearing loss or tinnitus during his active service. 

In June 1963, he was provided with audiometric testing at his separation from active service.  Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-the American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards and are summarized in the chart below.   




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
0
LEFT
10
10
5
10
5

The Court of Appeals for Veterans Claims (Court) has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss." Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Accordingly, the Veteran demonstrated normal hearing at his separation from active service.  Moreover, in his accompanying report of medical history the Veteran himself denied experiencing any ear trouble.  Therefore, the service treatment records do not reflect the Veteran experienced hearing loss or tinnitus during his active service.

As discussed above, after his active service the Veteran worked for several decades as a welder for the Navy.  In conjunction with this job, he was provided with periodic audio testing.

In May 1966, the Veteran's hearing was normal on whisper voice testing, and the doctor indicated there was no evidence of disease in either of the Veteran's ears.  The Veteran himself denied experiencing any physical defect or disability.  Accordingly, the available medical evidence does not reflect the Veteran had any hearing loss or tinnitus shortly after separation from active service, providing evidence against his appeal.

In his July 2002 statement, he claimed he was told he had a problem with his hearing in 1977, nearly fifteen years after his separation from active service.  Unfortunately, there are not any medical records of audio testing from approximately 1977.

Instead, audiometric testing in December 1981 reflects the Veteran had hearing loss for VA purposes in both ears for the first time during the period on appeal, nearly twenty years after his separation from active service.  The results are summarized in the chart below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
20
40
45
LEFT
5
15
20
40
45

On the report from this testing, the physician reflects the Veteran's comment about his hearing was "no problem."  Therefore, although he demonstrated hearing loss for VA purposes, the Veteran's own contemporaneous statement does not reflect a prior history of hearing loss.  Moreover, on this December 1981 report he specifically denied experiencing any tinnitus.

Therefore, although the Veteran reported he was told he had a problem with his hearing in approximately 1977, in December 1981 his contemporaneous lay statements suggest he did not have any history of hearing loss or tinnitus, providing additional evidence against his appeal.

Numerous subsequent hearing examinations throughout the 1980s and 1990s continue to reflect the Veteran had bilateral hearing loss.  However, the reports of these examinations did not relate the Veteran's hearing loss to his period of active service.

In February 2009, the Veteran was evaluated by a private physician, Dr. Donnelly.  Dr. Donnelly noted the Veteran currently had bilateral hearing loss and tinnitus, and opined these conditions were caused by his active service noise exposure.  In a subsequent October 2009 letter, Dr. Donnelly explained that although the Veteran's hearing was normal at separation from active service, significant noise exposure can cause hearing loss and tinnitus many years later.  However, Dr. Donnelly did not provide any opinion as to the influence the Veteran's several decades of post-service employment in a noisy environment had on his hearing loss and tinnitus.  Accordingly, Dr. Donnelly's report is limited in probative value for failure to provide a full rationale discussing the Veteran's complete medical history.

In July 2009, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined the Veteran.  The Veteran reported his tinnitus onset "many years ago."  Audiometric testing was conducted and revealed current hearing loss for VA purposes in both ears.  

The examiner opined the Veteran's current hearing loss and tinnitus were less likely than not caused by his unprotected military noise exposure.  In support of his opinion, the examiner pointed to both the Veteran's normal hearing during his separation examination and his "significant history of civilian exposure."  Therefore, the examiner provided a full rationale which addressed the Veteran's complete history in support of his opinion.  Accordingly, the Board finds his report provides probative evidence against the Veteran's appeal.

Based on all the foregoing and weighing the probative value of the medical opinions, the Board finds the evidence does not establish the Veteran's currently diagnosed hearing loss and tinnitus were caused by his active service.  As discussed above, the Veteran did not seek any relevant treatment during active service, and his hearing was normal at separation.  Instead, the evidence does not establish he developed hearing loss for VA purposes until the early 1980s, nearly two decades after his separation from active service, although at that time he still denied experiencing tinnitus.  Additionally, during the several decades after active service, the Veteran worked as a civilian for the Navy in a noisy environment.

Finally, the probative medical evidence does not relate the Veteran's current hearing loss to his active service.  Although the Veteran's private physician, Dr. Donnelly, provided a positive nexus opinion, he did not address what impact the Veteran's several decades of post-service noise exposure had on his current hearing loss.  Instead, the VA examiner opined that due to his normal hearing at separation and significant post-service hearing exposure, his current hearing loss and tinnitus were not related to active service.

Accordingly, the evidence is not in equipoise, but instead establishes the Veteran's current diagnosed hearing loss and tinnitus less likely than not began during, or were otherwise caused by, his active service.  Service connection is therefore denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2002, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above prior to the initial RO adjudication.  The Board acknowledges this letter did not provide the notice required by the Dingess court.  However, such notice was provided by an additional letter in February 2009.  The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although all required notice was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claims were readjudicated following completion of the notice requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned VLJ in April 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed hearing loss and tinnitus, specifically regarding any nexus to active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss and tinnitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


